Citation Nr: 1433903	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  08-08 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a psychiatric disability other than dementia not otherwise specified (NOS), to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel
INTRODUCTION

The Veteran served on active duty from January 1969 to January 1974, from January 15, 1976 to November 1, 1976, and from November 2, 1996 to July 24, 1997, which includes service in the Republic of Vietnam.  He received the Army Commendation Medal.

This matter initially came before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In January 2009, the Veteran testified at a hearing before a local hearing officer at the RO and a transcript of that hearing has been associated with the record.

In March 2010, August 2011, October 2012, and July 2013 the Board remanded the issue of entitlement to service connection for a psychiatric disability for further development.

The Appeals Management Center granted service connection for dementia NOS by way of an October 2013 rating decision.

In December 2013, the Board remanded the matter identified above for further development.


REMAND

The Veteran contends that he has a current psychiatric disability other than dementia NOS that is related to various combat-related stressors in Vietnam.  In the alternative, there is evidence that a current psychiatric disability other than dementia NOS may be related to his medical disabilities (including service-connected disabilities).  An opinion was obtained in September 2013 as to whether the claimed psychiatric disability was caused or aggravated by the Veteran's service-connected diabetes mellitus.  However, a new opinion should be obtained upon remand that addresses whether the current psychiatric disability was caused or aggravated by any of the Veteran's other service-connected disabilities (i.e. bilateral peripheral neuropathy of the upper and lower extremities, hypertension, and dementia NOS).

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

A January 2012 VA examination report includes references to records of VA psychiatric treatment dated in September 2010 and February 2011.  The most recent VA treatment records among the Veteran's paperless records are from the VA Medical Center in Indianapolis, Indiana (VAMC Indianapolis) dated to August 2010 and the VA Medical Center in Marion, Illinois (VAMC Marion) dated in December 2011.  Thus, it appears that there are additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Also, the Veteran has not been provided specific notice of the information and evidence that is necessary to substantiate a claim of service connection on a secondary basis in accordance with the VCAA.  Cf. 38 U.S.C.A. § 5103(a) (2013). Therefore, such notice should be provided upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter that provides him with notice as to the information and evidence that is required to substantiate a claim of service connection on a secondary basis.  A copy of this letter must be included in the record.

2.  Ask the Veteran to identify the location and name of any VA or private medical facility where he has received treatment for a psychiatric disability, diabetes mellitus, a neurologic disability of the upper or lower extremities, or hypertension, to include the dates of any such treatment.

The Veteran should be asked to complete authorizations for VA to obtain all records of his treatment for a psychiatric disability, diabetes mellitus, a neurologic disability of the upper and lower extremities, and hypertension from any sufficiently identified private treatment provider from whom records have not already been obtained.  All efforts to obtain these records must be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be advised to obtain the records and submit them to VA.

If any putative records are unavailable, the Veteran should be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claim.  All such notification must be documented.

3.  Obtain and associate with the file all records of the Veteran's treatment for a psychiatric disability, diabetes mellitus, a neurologic disability of the upper and lower extremities, or hypertension from VAMC Indianapolis dated from August 2010 through the present, from VAMC Marion dated from December 2011 through the present, and from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented. Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

4.  After all efforts have been exhausted to obtain any additional treatment records, ask the clinical psychologist who provided the September 2013 opinion to review all relevant records contained in VBMS and the Virtual VA system, including this remand and any records obtained pursuant to this remand, and provide a new opinion as to the etiology of the Veteran's current psychiatric disability other than dementia NOS.

For each current psychiatric disability other than dementia NOS identified (i.e. any psychiatric disability other than dementia NOS diagnosed since April 2006), the opinion provider should answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current psychiatric disability other than dementia NOS had its onset during service, had its onset in the year immediately following service (in the case of any currently diagnosed psychosis), is related to the Veteran's psychiatric problems in service, is related to his reported stressors in service, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the current psychiatric disability other than dementia NOS was caused (in whole or in part) by the Veteran's service-connected diabetes mellitus, bilateral peripheral neuropathy of the upper or lower extremities, hypertension, and/or dementia NOS?

(c)  Is it at least as likely as not (50 percent probability or more) that the current psychiatric disability other than dementia NOS was aggravated (made chronically worse) by the Veteran's service-connected diabetes mellitus, bilateral peripheral neuropathy of the upper or lower extremities, hypertension, and/or dementia NOS?

In formulating the above opinions, the opinion provider must acknowledge and comment on all psychiatric disabilities other than dementia NOS diagnosed since April 2006, all instances of treatment for psychiatric problems in the Veteran's service treatment records, his reported stressors in service, and his reports of a continuity of psychiatric symptomatology in the years since service.

The opinion provider must provide reasons for each opinion given.

The opinion provider is advised that the Veteran is competent to report stressors in service, his symptoms, and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the opinion provider rejects the Veteran's reports regarding symptoms or a continuity since service, he or she must provide a reason for doing so.

If the opinion provider determines that he or she cannot provide an opinion without resorting to speculation, the opinion provider should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The agency of original jurisdiction (AOJ) shall ensure that any additional evidentiary development suggested by the opinion provider be undertaken so that a definite opinion can be obtained.)

If the September 2013 opinion provider is unavailable or otherwise unable to provide the requested opinions, the Veteran shall be afforded a new VA psychiatric examination to obtain the necessary opinions.  

5.  The AOJ should review the opinion/examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

6.  If the benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

